Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 8, 2011                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                            Marilyn Kelly
  142240                                                                                              Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  JILL E. BOONE, Personal Representative                                                                  Brian K. Zahra,
                                                                                                                     Justices
  of the Estate of Bruce D. Boone, Deceased,
  and JILL E. BOONE,
                 Plaintiffs-Appellees,
  v                                                                SC: 142240
                                                                   COA: 298579
                                                                   Ingham CC: 05-001479-NI
  DEANNA PAPANEK and CHANNING
  PAGE,
           Defendants-Appellants,
  and
  RIETH-RILEY CONSTRUCTION CO., INC.,
  NES TRAFFIC SAFETY, L.P., and DLZ
  MICHIGAN, INC.,
             Defendants.
  _________________________________________/

        On order of the Court, the application for leave to appeal the October 29, 2010
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should now be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 8, 2011                       _________________________________________
           d0228                                                              Clerk